DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, 14 and 18 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line 4 “a spout” should read “the spout”.
Regarding claim 11, last line “the device” should read “the combination”.
Regarding claim 14, 
line 6 “a spout” should read “the spout”. 
last line “a seal” should read “the seal”.
Regarding claims 18 and 20, last line “the device” should read “the system”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20190071224 by Berge (hereinafter “Berge”) in view of US Pub 20120024815 by Kwon et al. (hereinafter “Kwon”).
Regarding claim 1, Berge teaches a tethered cap (Fig 1A, cap 30 with 32) and spout (Fig 1A, base 10) combination (Fig 1A, assembly 100) comprising: 
a cap (Fig 1A, cap 30) including a base (Fig 1A, base at 32), a sidewall (Fig 1A, skirt 33), and a camming mechanism (Fig 1B, tabs 35) on an internal side of the base and sidewall (shown on an internal side); 
the spout; 
a puncturing mechanism (Fig 1A, cutter 20) configured to be in engagement with at least the camming mechanism (Fig 1A, 20 is shown engaged with 35); 
a retaining element (Fig 1A, tamper band 32) secured with respect to the spout (Fig 1B, 32 is shown secured to 10); and 
a tether (Fig 1A, a bridge is shown between 32 and 33) having a first end (Fig 1A, top end of said bridge from viewer perspective) and a second end (Fig 1A, bottom end of said bridge from viewer perspective), the first end connected to the retaining element and the second end connected to the sidewall of the cap (Fig 1A shows the ends connected to 32 and 33 respectively), 
wherein at least rotation of the cap engages the camming mechanism with the puncturing mechanism to push through (Fig 7B and [0153], 30 is rotated to cause 35 to interact with 26 of 20) a seal (Fig 1B, membrane 80),

But does not explicitly teach that the tether holds the cap during rotation.
	Kwon, however, teaches a similar tethered cap with a spout (Fig 13, 1 with 11), wherein
Rotation of the cap engages the tether to hold the cap (Figures 13 and 16, cap 30 is rotated and engages tether 35).

(Kwon further teaches,  
Fig 16, the rotation of the cap 30 disengages the cap from the retaining element 33 to engage the tether 35 to hold the cap;
	Fig 16, the tether 35 has a first hinge at a first end leftmost from viewer perspective, and has a second hinge at a second end rightmost from viewer perspective;
Fig 13, the tether 35 comprises a slot between parts 321 and retaining element 33 comprises a member 322 configured to the member to retain (Figs 16 & 17 show retain) the cap away from an opening at 11 created by removal the cap thereby puncturing the seal depicted on the inside of the cap top;
Fig 13, the tether 35 is a member with a first and second end, with a first plurality of rupture elements 37 connected to said member and the cap sidewall 31 on the left of 35 from viewer perspective, and with a second plurality of rupture elements 37 connected to said member and 33;
Fig 13, a plurality of other rupture elements 37 connect to 31 and 33, wherein all rupture elements 37 are configured to provide anti-tampering [0010] anti-idle-rotation anti-loss)

The purpose of a tether holding the cap during rotation is to prevent loss of the cap ([0010] anti-loss). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tether of the cap and spout combination of Berge with a tether that holds the cap during rotation as taught by Kwon in order to advantageously allow the user to recap the container when food or beverage remains, thereby also reducing chance of contamination to said contents. In addition, the user benefits from the cap not hitting their face nor hitting the contents being poured out ([0001]).

Regarding claim 14, Berge teaches a system (Fig 1A, assembly 100 with 200) comprising: 
a container (Fig 1A, 200) with seal (Fig 1B, membrane 80); and 
a tethered cap (Fig 1A, cap 30 with 32) and spout (Fig 1A, base 10) combination (Fig 1A, assembly 100) comprising: 
a cap (Fig 1A, cap 30) including a base (Fig 1A, base at 32), a sidewall (Fig 1A, skirt 33), and a camming mechanism (Fig 1B, tabs 35) on an internal side of the base and sidewall (shown on an internal side); 
the spout (Fig 1A, base 10); 
a puncturing mechanism (Fig 1A, cutter 20) configured to be in engagement with at least the camming mechanism (Fig 1A, 20 is shown engaged with 35); 
a retaining element (Fig 1A, tamper band 32) secured with respect to the spout (Fig 1B, 32 is shown secured to 10); and 
a tether (Fig 1A, a bridge is shown between 32 and 33) having a first end (Fig 1A, top end of said bridge from viewer perspective) and a second end (Fig 1A, bottom end of said bridge from viewer perspective), the first end connected to the retaining element and the second end connected to the sidewall of the cap (Fig 1A shows the ends connected to), 
wherein at least rotation of the cap engages the camming mechanism with the puncturing mechanism to push through (Fig 7B and [0153], 30 is rotated to cause 35 to interact with 26 of 20) the seal,

But does not explicitly teach that the tether holds the cap during rotation.
	Kwon, however, teaches a similar tethered cap with a spout (Fig 13, 1 with 11) system (1 with container 10), wherein
Rotation of the cap engages the tether to hold the cap (Figures 13 and 16, cap 30 is rotated and engages tether 35).

(Kwon further teaches,  
Fig 16, the rotation of the cap 30 disengages the cap from the retaining element 33 to engage the tether 35 to hold the cap;
	Fig 16, the tether 35 has a first hinge at a first end leftmost from viewer perspective, and has a second hinge at a second end rightmost from viewer perspective;
Fig 13, the tether 35 comprises a slot between parts 321 and retaining element 33 comprises a member 322 configured to the member to retain (Figs 16 & 17 show retain) the cap away from an opening at 11 created by removal the cap thereby puncturing the seal depicted on the inside of the cap top;
Fig 13, the tether 35 is a member with a first and second end, with a first plurality of rupture elements 37 connected to said member and the cap sidewall 31 on the left of 35 from viewer perspective, and with a second plurality of rupture elements 37 connected to said member and 33;
Fig 13, a plurality of other rupture elements 37 connect to 31 and 33, wherein all rupture elements 37 are configured to provide anti-tampering [0010] anti-idle-rotation anti-loss)

The purpose of a tether holding the cap during rotation is to prevent loss of the cap ([0010] anti-loss). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tether of the system of Berge with a tether that holds the cap during rotation as taught by Kwon in order to advantageously allow the user to recap the container when food or beverage remains, thereby also reducing chance of contamination to said contents. In addition, the user benefits from the cap not hitting their face nor hitting the contents being poured out ([0001]).

Regarding claims 2 and 15 (similar limitations, different dependency) , Berge/Kwon (or the modified Berge system) already includes the at least rotation of the cap (Fig 16, 30) disengages the cap from the retaining element (33) to engage the tether (35) to hold the cap (Fig 16 shows rotation and disengaging of the cap, and engaging the tether; see the 35 USC 103 rejection of the parent claim above, including details and motivation to combine).

Regarding claim 3, Berge/Kwon (or the modified Berge system) already includes the tether (Fig 16, 35) further comprising: a first hinge at the first end of the tether (a first hinge at a first end leftmost from viewer perspective); and a second hinge at the second end of the tether (a second hinge at a second end rightmost from viewer perspective; see the 35 USC 103 rejection of the parent claim above, including details and motivation to combine).

Regarding claim 4, Berge/Kwon (or the modified Berge system) already includes the tether (Fig 13, 35) further comprising a slot (slot between parts 321) and the retaining element (33) further comprising a member (a member 322), the slot configured to engage the member to retain the cap away from an opening (Figs 16 & 17 show retaining the cap away from an opening at 11; see the 35 USC 103 rejection of the parent claim above, including details and motivation to combine).

Regarding claims 5 and 17 (similar limitations, different dependency), Berge further teaches a position retaining element (Fig 1A, another bridge with rib 18, through 32) tearably attached to the retaining element (bridge is tearable), the position retaining element configured to maintain the retaining element in a defined position prior to cap rupture (Fig 1A shows said position element shown maintaining 32 in a position via 18 prior to cap rupture).

Regarding claim 6, Berge further teaches the position retaining element (Fig 1A, another bridge with rib 18, through 32) includes a spout portion (the another bridge portion) tearably connected to (tearably connects to) a retaining element portion (the rib 18 portion).

Regarding claim 7, Berge/Kwon (or the modified Berge system) already includes a plurality of rupture elements (Fig 13, a plurality of other rupture elements 37) connected to the sidewall of the cap (31) and to the retaining element (33), the plurality of rupture elements configured to provide at least an anti-tampering mechanism ([0010] anti-tampering anti-idle-rotation anti-loss) to the tethered cap and spout combination (Fig 13, 1).

Regarding claims 8 and 12 (similar limitations, different dependency), Berge further teaches a plurality of protrusions on an internal wall of the spout (Fig 3B shows a plurality of protrusions on an internal wall of 10), the plurality of protrusions configured to engage the puncturing mechanism (Fig 3B and [0128], guides 41 and 42 of said plurality are for cutter 20).

Regarding claims 9 and 13 (similar limitations, different dependency), Berge further teaches the spout (Fig 1A, 10) further comprising: a retaining element lock mechanism (Fig 1B, engagement structure 16) on an outer sidewall (16 is on an outer sidewall of 10), the retaining element lock mechanism configured to engage the retaining element (Fig 1B shows 16 configured to engage 32).

Regarding claim 10, Berge/Kwon (or the modified Berge system) already includes the tether (Fig 13, 35) further comprising a member including the first end and the second end (35 is a member with a first and second end), further comprising: 
a first plurality of rupture elements (a first plurality of rupture elements 37) connected to the member and the sidewall of the cap (connected to said member and the cap sidewall 31 on the left of 35 from viewer perspective); and 
a second plurality of rupture elements (a second plurality of rupture elements 37) connected to the member and the retaining element (connected to said member and 33; see the 35 USC 103 rejection of the parent claim above, including details and motivation to combine).

Regarding claim 11, Berge/Kwon (or the modified Berge system) already includes a plurality of rupture elements (Fig 13, a plurality of other rupture elements 37) connected to the sidewall of the cap (31) and to the retaining element (33), the plurality of rupture elements, the first plurality of rupture elements (first plurality of 37), and the second plurality of rupture elements (second plurality of 37) configured to provide at least an anti-tampering mechanism ([0010] anti-tampering anti-idle-rotation anti-loss) to the combination (see the 35 USC 103 rejection of the parent claim above, including details and motivation to combine).

Regarding claim 16, Berge/Kwon (or the modified Berge system) already includes the tether (Fig 16, 35) further comprising: a first hinge at the first end of the tether (a first hinge at a first end leftmost from viewer perspective); and a second hinge at the second end of the tether (a second hinge at a second end rightmost from viewer perspective), and a slot (slot between parts 321) and the retaining element (33) further comprising a member (a member 322), the slot configured to engage the member to retain the cap away from a punctured seal (Figs 16 & 17 show retaining the cap away from an opening at 11 created by removal the cap thereby puncturing the seal depicted on the inside of the cap top; see the 35 USC 103 rejection of the parent claim above, including details and motivation to combine).

Regarding claim 18, Berge/Kwon (or the modified Berge system) already includes a plurality of rupture elements (Fig 13, a plurality of other rupture elements 37) connected to the cap (30) and to the retaining element (33), the plurality of rupture elements configured to provide at least an anti-tampering mechanism ([0010] anti-tampering anti-idle-rotation anti-loss) to the system (see the 35 USC 103 rejection of the parent claim above, including details and motivation to combine).

Regarding claim 19, Berge/Kwon (or the modified Berge system) already includes the tether (Fig 13, 35) further comprising a member (35 is a member), the system (Fig 13, 1 with 10) further comprising: 
a first plurality of rupture elements (a first plurality of rupture elements 37) connected to the member and the cap (connected to said member and the cap 30 on the left of 35 from viewer perspective); and 
a second plurality of rupture elements (a second plurality of rupture elements 37) connected to the member and the retaining element (connected to said member and 33; see the 35 USC 103 rejection of the parent claim above, including details and motivation to combine).

Regarding claim 20, Berge/Kwon (or the modified Berge system) already includes a plurality of rupture elements (Fig 13, a plurality of other rupture elements 37) connected to the cap (30) and to the retaining element (33), the plurality of rupture elements, the first plurality of rupture elements (a first plurality of rupture elements 37), and the second plurality of rupture elements (a second plurality of rupture elements 37) configured to provide at least an anti-tampering mechanism ([0010] anti-tampering anti-idle-rotation anti-loss) to the system (see the 35 USC 103 rejection of the parent claim above, including details and motivation to combine).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 8672167 – Fig 1
US 20080210745 – Figs 1 and 5
US 20120181281 – Fig 2
US 20130256336 – Figs 3 and 4

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733              
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731